 



Exhibit 10.1



(NOTARIAT LOGO) [g02030g0203011.gif]   Roll of Deeds No. 727/2006 K

Copy
of the notarial deed of the Civil Law Notary in Hamburg, Germany,
Dr. Matthias Kleiser
(PICTURE) [g02030g0203012.gif]





--------------------------------------------------------------------------------



 



(NOTARIAT LOGO) [g02030g0203011.gif]   Roll of Deeds No. 727/ 2006 K

N  e  g  o  t  i  a  t  e  d
in this Free and Hanseatic City of Hamburg
on this day
7h day of June 2006
Before me, the undersigned Civil Law Notary in Hamburg
Dr. Matthias Kleiser
with offices at Neuer Wall 55, 20354 Hamburg,
(PICTURE ) [g02030g0203012.gif]



--------------------------------------------------------------------------------



 



- 2 -

appeared before me at my offices:

1.   Ms. Paula Kathryn PKay Maracin-Krieg
date of birth 19 August 1960
Address: Lausitzer Weg 12, 23617 Stockelsdorf
who identified herself by means of her U.S. passport
  2.   Ms. Stephanie Jörs
date of birth: 9 September 1971
Address: Tremskamp 5, 23611 Bad Schwartau
who identified herself by means of her German identity card       according to
her declarations not acting in her own name but in the name and on behalf of

Mr. Karl Krieg
date of birth 10 March 1955
Address: Lausitzer Weg 12, 23617 Stockelsdorf

    upon power of attorney dated 10 May 2006 which was presented upon
notarization in the original and is attached to this deed in certified copy,

3.   Mr. Kristian J. Heiser
date of birth 28 June 1970
Address: Wexstrasse 16, 20355 Hamburg
who identified himself by means of her German identity card       according to
his declarations not acting in his own name but in the name and on behalf of

Hollywood Media Corp.

    a Florida corporation, whose registered office is at 2255 Glades Rd.,
Suite 221A, Boca Raton, FL 33431, USA, upon power of attorney dated 8th of
May 2006 which was presented upon notarization in the original and is attached
to this deed in certified copy.

The persons appearing requested the notarization of the following:



--------------------------------------------------------------------------------



 



- 3 -

SALE AND PURCHASE
AGREEMENT
regarding the purchase of all shares in
Screenline Film- und Medieninformations GmbH
by
Hollywood Media Corp.



--------------------------------------------------------------------------------



 



- 4 -

SALE AND PURCHASE AGREEMENT
by and between

1.   Paula Kathryn PKay Maracin-Krieg, Lausitzer Weg 12, 23617 Stockelsdorf,
Germany,

– herein “PKay Krieg” –

2.   Hollywood Media Corp., a Florida corporation, whose registered office is at
2255 Glades Rd., Suite 221A, Boca Raton, FL 33431, USA,

– herein “Hollywood Media” –

    and

3.   Karl Krieg, Lausitzer Weg 12, 23617 Stockelsdorf, Germany,

– PKay Krieg, Karl Krieg and Hollywood Media herein
referred to collectively as the “Parties” and individually as a “Party” –



--------------------------------------------------------------------------------



 



- 5 -

TABLE OF CONTENTS

          A.   CURRENT STATUS AND TARGET STRUCTURE
 
  1.   Current Structure
 
  2.   Signing Date and Effective Date B.   TRANSACTIONS
 
  3.   Share Sale and Transfer
 
  4.   Consideration C.   REPRESENTATIONS AND WARRANTIES, REMEDIES AND
INDEMNITIES
 
  5.   Representations and Warranties
 
  6.   Remedies
 
  7.   Indemnity
 
  8.   Expiration of Claims/ Limitation of Claims D.   SELLER’S COVENANTS
 
  9.   No Deviation from the Ordinary Course of Business
 
  10.   Liabilities vis-à-vis Screenline
 
  11.   Transition of Business
 
  12.   Damages E.   NON-COMPETITION, DIRECTOR SERVICE AGREEMENT
 
  13.   Non-Competition Clause
 
  14.   Cooperation, Director Service Agreement F.   ANNOUNCEMENTS, NOTICES,
GOVERNING LAW
 
  15.   Restriction of Announcements
 
  16.   Notices
 
  17.   Governing Law/Jurisdiction G.   MISCELLANEOUS
 
  18.   Costs
 
  19.   Schedules
 
  20.   Entire Agreement
 
  21.   Assignment
 
  22.   Interests
 
  23.   Business days
 
  24.   Third Party Rights
 
  25.   Headings
 
  26.   Severability



--------------------------------------------------------------------------------



 



- 6 -

PREAMBLE

(A)   WHEREAS, PKay Krieg is the sole shareholder in Screenline Film- und
Medieninformations GmbH, Lausitzer Weg 12, 23617 Stockelsdorf, Germany (herein
“Screenline”).   (B)   WHEREAS, Screenline is engaged with obtaining,
conditioning and translating professional information, data and software for all
media, in particular the film industry (the “Screenline Business”).   (C)  
WHEREAS, Hollywood Media is a leading provider of news, information and
ticketing covering the entertainment and media industry. Shares of Hollywood
Media’s common stock are listed on the NASDAQ National Market under the trading
symbol “HOLL.”   (D)   WHEREAS, Hollywood Media intends to acquire (herein the
“Agreement”) all shares in Screenline by Hollywood Media against (i) a fixed
consideration consisting of a cash payment and a payment in Hollywood Media
shares and (ii) an earn out payment depending on certain future target revenues
of Screenline.   (E)   WHEREAS, PKay Krieg, as the Company’s sole shareholder,
resolved by notarial deed as of 6 December 2001 as follows:

  (i)   “The existing two shares in the Company with the par values of DM
37,500.00 and DM 12,500.00 are herewith merged into one share with the par value
of DM 50,000.00.     (ii)   The registered capital of the Company in the amount
of DM 50,000.00 is converted in EUR 25,264.59 according to the determined
conversion rate of EUR 1.00 : 1.95583. The sole share in the Company is
similarly converted and amounts to (rounded) EUR 25,264.59.     (iii)   The
registered capital of the Company is increased from EUR 25,564.59 by EUR 435.41
to EUR 26,000.00.     (iv)   PKay Krieg as the sole shareholder subscribes to
the increased registered capital by EUR 435.41 and commits herself to
immediately pay this amount by cash-contribution to the company.”

(F)   WHEREAS, the increased share capital in the amount of EUR 26,000.00 was
registered with the commercial register of Screenline at the local court
(Amtsgericht) of Bad Schwartau, Germany, dated as of 15 January 2002.



--------------------------------------------------------------------------------



 



- 7 -



NOW, THEREFORE, the Parties agree as follows:

A.   CURRENT STATUS AND TARGET STRUCTURE

1.   Current Structure   1.1   Screenline is a limited liability company
(Gesellschaft mit beschränkter Haftung, GmbH) organized under the laws of
Germany, registered with the commercial register (Handelsregister) maintained at
the local court (Amtsgericht) of Lübeck, Germany, under registration number HRB
1397 BS and having its corporate domicile (Sitz) in Stockelsdorf, Germany.
Screenline does not hold any real estate (Grundeigentum) and does neither have
any subsidiaries nor holds any participation in other companies, businesses or
entities.   1.2   The registered capital (Stammkapital) of Screenline amounts to
EUR 26,000.00 (twenty-six thousand Euros) and is divided into one fully paid-up
share with a par value of EUR 26,000.00 (“Screenline Share”), which is held by
PKay Krieg as the sole shareholder of the Company.   1.3   Hollywood Media is a
public stock corporation under the laws of the State of Florida and having its
registered and corporate office at 2255 Glades Rd., Suite 221A, Boca Raton, FL
33431, USA. The authorized capital stock of Hollywood Media consists of
(i) 100,000,000 shares of common stock, par value USD 0.01 per share (“Hollywood
Media Shares” and each a “Hollywood Media Share”), of which 32,938,997 were
issued and outstanding as of May 1, 2006, and (ii) 1,000,000 shares of preferred
stock, par value USD 0.01 per share, of which no shares were issued and
outstanding as of May 1, 2006. The Hollywood Media Shares are listed on the
NASDAQ National Market under the trading symbol “HOLL.”   2.   Signing Date and
Effective Date   2.1   “Signing Date” (Unterzeichnungsstichtag) shall be the day
on which this Agreement has been duly executed before a notary public.   2.2  
“Effective Date” (Wirksamkeitsstichtag) shall be the day on which the transfer
of the Screenline Shares pursuant to Section 3.1 respectively the transfer of
the two shares pursuant to Section 3.2 becomes effective.



--------------------------------------------------------------------------------



 



- 8 -



B.   TRANSACTIONS

3.   Share Sale and Transfer   3.1   PKay Krieg hereby sells and transfers the
Screenline Share as described in Section 1.2 to Hollywood Media. Hollywood Media
hereby purchases the Screenline Share and accepts such transfer of the
Screenline Share.   3.2   By way of precaution and to provide for the event that
the described merger of the two original shares in Screenline into one new share
as described in lit. (E) of the Preamble has failed, PKay Krieg hereby sells and
transfers (i) a share in Screenline with the par value of DM 12,500.00 (EUR
6,391.15) and (ii) a share in Screenline with the par value of DM 37,500.00 (EUR
19,174.45) to Hollywood Media; Hollywood Media purchases and accepts such
transfer of the two forenamed shares.   3.3   The sale and purchase of the
Screenline Share pursuant to Section 3.1 and the precautionary transfer of the
two shares pursuant to Section 3.2 shall have economic effect (wirtschaftliche
Wirkung) as per 1 January 2006, 00.00 hours, and includes any and all claims and
other rights pertaining to the Screenline Share/shares, including, without
limitation, the right to receive dividends which have not yet been distributed
prior to the Signing Date.   3.4   The foresaid transfers pursuant to
Section 3.1 and Section 3.2, respectively, are subject to the condition
precedent (aufschiebende bedingt) of payment of the Fixed Consideration pursuant
to the following Section 4.2.   3.5   Karl Krieg, as husband of PKay Krieg,
hereby approves the transfer of the Screenline Share pursuant to Section 3.1 and
to the precautionary transfer of the two shares pursuant to Section 3.2
according to Section 1365 German Civil Code (BGB).   3.6   By way of precaution,
PKay Krieg and Karl Krieg hereby assign all possible claims and rights that they
are each entitled to against Screenline to Hollywood Media with exception of all
claims and rights resulting from PKay Krieg’s employment as director of
Screenline that will accrue after the Signing Date. Hollywood Media accepts such
assignment.   3.7   Hollywood Media, Screenline and their successors and
assignees shall be entitled, but in no way obligated, to operate under the
present name of Screenline or variations hereof and to make use of the trademark
“Screenline” . PKay Krieg shall be prohibited from using such names, variations
thereof or other denominations that could be mistaken for such names in any way
as from Signing Date.



--------------------------------------------------------------------------------



 



- 9 -

    PKay Krieg hereby irrevocably agrees to transfer all rights that she holds
related to the trademark (eingetragene Marke) “Screenline” as attached hereto as
Schedule 3.7, in particular but not limited to all trademarks, to Screenline.
PKay Krieg agrees to make all declarations and statements and to take all acts
necessary in order to effectuate the transfer and registration of such rights in
favor of Screenline.   4.   Consideration   4.1   As a consideration for the
share transfer pursuant to Section 3 above Hollywood Media shall render to PKay
Krieg (i) fixed consideration pursuant to Section 4.2 (“Fixed Consideration”)
and (ii) an earn out consideration pursuant to Section 4.3 (“Earn Out
Consideration”).   4.2   The Fixed Consideration consists of (i) a cash payment
in the amount USD 500,000.00 (“Cash Payment”) and (ii) the transfer of such
number of unregistered shares of common stock of Hollywood Media (“Consideration
Shares”) equal to the quotient of (a) USD 100,000.00 divided by (b) the Fair
Market Value (as defined below) of the Hollywood Media Shares (“Share Payment”).
For the purposes hereof, “Fair Market Value” means the average closing sales
price of the Hollywood Media Shares on the ten trading days prior to the
Effective Date on The Nasdaq Stock Market, Inc., or such other U.S. national
securities exchange, as reported by The Nasdaq Stock Market, Inc. or, if not so
reported by The Nasdaq Stock Market, Inc., the average of the high bid and low
asked quotations for one share of such stock as reported by the National
Quotations Bureau Incorporated or similar organization for the ten trading days
prior to the Effective Date; provided, that if none of the calculation methods
set forth above are applicable, then Fair Market Value shall be determined in
good faith by the Board of Directors of Hollywood Media. The Consideration
Shares shall be available for sale, through one or more market makers or other
registered broker/dealer designated by Hollywood Media, in accordance with
Rule 144 promulgated under the Securities Act of 1933, as amended, at any time
following the one (1) year anniversary date of the Effective Date.

  4.2.1   The Cash Payment is payable by Hollywood Media within 5 Business Days
after signing of this contract by transfer to the following bank account of PKay
Krieg: Deutsche Bank AG, Branch: Lübeck, Account No.: 4607321 00, Bank Code: 230
707 00, IBAN: DE22 2307 0700 0460 7321 00, BIC (SWIFT-CODE): DEUTDEDB237.    
4.2.2   The Share Payment is payable by Hollywood Media within 14 days after
signing of this contract by transfer of the Consideration Shares to the
following bank depot of PKay Krieg: Deutsche Bank AG, Branch: Lübeck, Account
No.: 4607321 00, Bank Code: 230 707 00,



--------------------------------------------------------------------------------



 



- 10 -

      IBAN: DE22 2307 0700 0460 7321 00, BIC (SWIFT-CODE): DEUTDEDB237.

    Bank fees, taxes and duties, if any relating to the transfer of the Cash
Payment and the Share Payment, shall be borne by PKay Krieg and Hollywood Media
in equal amounts.   4.3   The Earn Out Consideration varies between USD 0.00 and
USD 400,000.00 depending on the Gross Revenue, as defined in Section 4.4, as
follows:

      Gross Revenue:   Earn Out Consideration:
USD 0.00            – USD 799,999.99
       USD 0.00
USD 800,000.00 – USD 899,999.99
       USD 200,000.00
USD 900,000.00 – USD 999,999.99
       USD 300,000.00
USD 1,000,000.00 or more
       USD 400,000.00

    The Earn Out Considerations as named in the foregoing table apply
alternatively not cumulative. Whether and in what amount an Earn Out
Consideration is payable will be determined by Hollywood Media within three
months after the end of the financial year 2008. If (and only if) an Earn Out
Consideration is payable to PKay Krieg such Earn Out Consideration is due for
payment at the latest on 30 June 2009 by transfer to a bank account to be named
by PKay Krieg. Bank fees, taxes and duties, if any relating to the transfer of
the Earn Out Consideration, shall be borne by PKay Krieg. If the Gross Revenue
amounts to less than USD 800,000.00 the Earn Out Consideration will cease and
not become due and payable and Hollywood Media will not have any obligations
vis-à-vis PKay Krieg in this respect.   4.4   “Gross Revenue” is defined as the
gross revenue made in the financial year 2008 with sales of Screenline Data to
customers of Screenline and customers of Hollywood Media. “Screenline Data” is
defined as international box office data and film credits collected by or on
behalf of Screenline. PKay Krieg will be provided by Hollywood Media with a
yearly overview showing the gross revenue for sales of Screenline Data in the
financial years 2006, 2007 and 2008. The yearly overview will be certified by
the principal financial officer of Hollywood Media and provided within the first
three months after the end of the relevant financial year. PKay Krieg
acknowledges and agrees that the Gross Revenue shall be determined in good faith
by the principal accounting officer of Hollywood Media (which person currently
is Hollywood Media’s Chief Accounting Officer), based upon (i) generally
accepted accounting principles in the United States (“GAAP”), (ii) Screenline’s
financial statements prepared in accordance with GAAP consistent with past
practice to the extent permissible and practicable (including as prepared in
connection with the preparation and audit of Hollywood Media’s audited
consolidated financial statements (“Hollywood Media Financial Statements”)) and
(3) the Hollywood Media Financial Statements.



--------------------------------------------------------------------------------



 



- 11 -

C.   REPRESENTATIONS AND WARRANTIES, REMEDIES AND INDEMNITIES

5.   Representations and Warranties       PKay Krieg hereby represents and
warrants by way of an independent guarantee (selbständiges Garäntieversprechen)
pursuant to Section 311 (1) German Civil Code (BGB) that the statements set
forth hereinafter are complete, correct and not misleading as of the Signing
Date and Effective Date (herein collectively “Guarantees” and each a
“Guarantee”), it being understood that such statements shall not constitute a
quality guaranty concerning the object of the purchase within the meaning of
Section 444 German Civil Code (Garantie für die Beschaffenheit der Sache):   5.1
  Existence of Company; Screenline Share. Screenline is duly incorporated and
validly existing under the laws of Germany. All statements set out in
Section 1.1 and 1.2 above, including, without limitation, with respect to
Screenline’s registered share capital and division of the share capital are
complete, correct and not misleading. As of the Signing Date and the Effective
Date, the Screenline Share exists and is paid-up in the amount set forth in
Section 1.2. Neither the Screenline Share nor any other share in Screenline has
been repaid (directly or indirectly, openly or concealed) or is assessable
(unterliegt einer Nachschuss-oder Nebenleistungspflicht). The Screenline Share
or any other share in Screenline is free and clear of any third party rights and
has not been pledged, assigned, charged or otherwise encumbered or used as a
security. There are no options, pre-emptive rights, shareholder agreements,
trust agreements, sub-participations or other agreements with respect to the
Screenline Share or any other share in Screenline. Upon transfer of either the
Screenline Share pursuant to Section 3.1 or the two shares pursuant to
Section 3.2, Hollywood Media acquires full and unrestricted title to the
Screenline Share or the two shares named in Section 3.2, as applicable, free and
clear of any rights of third parties.   5.2   Articles of Association;
Commercial Register. The articles of association of Screenline are valid, in
full force and effective in the form attached hereto as Schedule 5.2(i) and no
resolution for the amendment for the articles of association of Screenline has
been adopted and no filings with official registers for change or amendment of
the articles of association of Screenline are pending. Any facts and other
documents required by applicable law to be filed with the competent commercial
register or other comparable authorities have been completely, duly and timely
filed. The copy of the excerpt of the commercial register attached hereto as
Schedule 5.2(ii) is complete, correct and not misleading and reflects the
present recordings in the competent commercial register. All applicable
provisions under applicable law and articles of



--------------------------------------------------------------------------------



 



- 12 -

    association regarding the increase of the share capital of Screenline have
been duly observed.   5.3   Free Disposal of Shares. PKay Krieg is entitled to
freely dispose of any shares in Screenline without any limitations or
restrictions.   5.4   Corporate Agreements. Screenline has not entered into any
silent partnership agreements (Stille Beteiligungen), domination and profit and
loss pooling agreements or any other agreements within the meaning of
Section 291 et seq. of the German Stock Corporation Act or similar agreements
such as management agreements (Betriebsführungsverträge). Screenline has not
entered into any cash pooling agreements or similar agreements.   5.5  
Participations. Screenline does not hold — neither directly, indirectly nor in
trust — any shares, interests or equity (including, without limitation, silent
partnerships and sub-participations) in, or has entered into any agreement to
hold any shares, interests or equity in or to establish any other entity.
Screenline is not party to any joint venture, consortium, partnership or other
syndicate.   5.6   Insolvency, Bankruptcy or Judicial Composition Proceedings.
No bankruptcy, insolvency, judicial composition or comparable proceedings have
been initiated or applied for under any applicable law against PKay Krieg or
Screenline, nor have any legal proceedings or other enforcement measures been
initiated or applied for with respect to any property or other assets of PKay
Krieg or Screenline. There exist no circumstances that would justify the opening
of such proceedings or the avoidance, challenge or rescission of this Agreement
in the future; in particular, neither PKay Krieg nor Screenline is over-indebted
(überschuldet) or illiquid (zahlungsunfähig), nor is illiquidity impending.
Neither PKay Krieg nor Screenline has ceased or suspended payments (Zahlungen
eingestellt), and no debt settlement arrangement with respect to Screenline, or
other compromise or arrangement between Screenline and any of its creditors, has
been proposed or approved.   5.7   Third Party Rights and Regulations. The
execution and consummation of this Agreement, including the transactions
contemplated hereunder, by PKay Krieg does and will neither result in a
violation of third party rights nor of any duties or obligations arising from or
in connection with any (i) statutes, regulations, ordinances, international
treaties, administrative regulations, orders, judgments, decrees, licenses,
permits, rulings, decisions, awards or other legal norms of any supranational,
international, national, regional or local authority, institution, court,
tribunal or any other public body or arbitration tribunal, or any common or
customary law (all items under (i) above are hereinafter collectively referred
to as the “Regulations”), (ii) contracts, other agreements or offers to enter
into contracts or other agreements (assuming that



--------------------------------------------------------------------------------



 



- 13 -

    such offers have already been accepted) (all items under (ii) above are
hereinafter collectively referred to as the “Transactions”).   5.8  
Enforceability. This Agreement constitutes the legal, valid and binding
obligation of PKay Krieg, enforceable under German law against PKay Krieg in
accordance with its terms and conditions. PKay Krieg is not required to give any
notice to any third party (including, without limitation, authorities or other
public bodies) or to obtain any third party’s consent or authorization in
connection with the execution and consummation of this Agreement by PKay Krieg
under applicable private or public law. The execution and consummation of this
Agreement do not constitute any rights of cancellation or reclaim or other
rights of any counterparty of Screenline or other third parties. Any actions
required on part of PKay Krieg in order to validly authorize and perform the
execution and consummation of this Agreement have been taken. In particular, all
necessary consents and approvals by corporate bodies and shareholders have been
validly granted and validly exist.   5.9   Notice Requirements. Any mandatory
notice requirements with respect to the shares in Screenline, in particular
under Section 16 of the German Limited Liability Company Act have been, at any
time, duly and timely fulfilled.   5.10   Financial Statements. The copies of
the reports on the final accounts as of 2002, 2003, 2004 and 2005 (“Financial
Statements” and each “Financial Statement [year]”) as attached hereto as
Schedule 5.10(i) to (iv) are complete and true to original and correspond to the
Financial statements of the relevant years as adopted by the shareholders. The
Financial Statements have been prepared in accordance with any applicable
provisions and in particular generally accepted accounting principles as
consistently applied with past practice, maintaining the same accounting and
valuation principles, methods and rules. All options to capitalize or to include
items on the liabilities side have been consistently exercised. The Financial
Statements present a true and fair view of the assets and liabilities
(Vermögenslage), financial condition (Finanzlage) and results of operation
(Ertragslage) of Screenline as for the times and for the periods referenced
therein. The balance sheets within the Financial Statements are complete and
correct with respect to the items to be shown on the assets and liabilities
side, including, without limitation, as to their specific amount. However,
assets and other items have only been capitalized if and to the extent that such
capitalization is required by applicable law. All depreciations and value
adjustments (Abschreibungen und Wertberichtigungen) and all accruals
(Rückstellungen) permitted under applicable law have been made in the maximum
amount permitted. The results of ordinary business operations of Screenline
(Sections 298 in conjunction with 275 para. 2 no. 14 and, respectively, para. 3
no. 13 of the German Commercial Code) were not affected by any exceptional,
recurrent incidents. The report on the situation within the Financial Statements
present an overall correct view of the situation of Screenline. The risks of the
future development are reflected accurately.



--------------------------------------------------------------------------------



 



- 14 -

5.11   Liabilities. Screenline does not have, as of the Signing Date and the
Effective Date, any liabilities, including, without limitation, uncertain and
contingent liabilities, whether known or unknown, other than those accounted or
accrued for in their full amount in the list attached hereto as Schedule 5.11.
Screenline does not have any liabilities, including, without limitation,
uncertain and contingent liabilities and irrespective of whether known or
unknown, from swaps, options or other derivatives.   5.12   Intellectual
Property, Information Technology. Schedule 5.12 completely and correctly lists
Intellectual Property Rights (i) to which Screenline holds free and unencumbered
title (or the right, as the case may be), or, to the extent the title (or the
right, as the case may be) to certain Intellectual Property Rights is not
transferable due to legal reasons, (ii) to which unrestricted (as to time, area
and matter) and exclusive rights to use have been granted to Screenline, and the
dates on which those Intellectual Property Rights whose period of protection is
limited by statutory law expire. For the purposes of this Agreement,
“Intellectual Property Rights” shall mean any and all intellectual property
rights and similar rights, regardless of whether registered in a public register
or whether registrable, as well as — where appropriate — any applications with
respect to such rights, including, without limitation, patents, trademarks,
utility models, design patents, semiconductor protective rights
(Halbleiterschutzrechte), plant varieties protective rights
(Sortenschutzrechte), domain names, proprietary business descriptions
(geschäftliche Bezeichnungen), geographical indications of origin (geographische
Herkunftsangaben) and copyrights. In particular, Screenline holds free an
unencumbered title to all information and data collected and stored by
Screenline on films and movies which are, have been or shall be used for the
Screenline Business.   5.13   Licenses. Screenline has not granted licenses or
any other rights of use to third parties with respect to any of the Intellectual
Property Rights, and Screenline is under no obligation to grant such rights of
use. Schedule 5.13 contains a complete and correct list of all licenses and
other rights of use for Intellectual Property Rights granted by third parties to
Screenline, specifying any royalties, license fees or other compensation to be
paid by Screenline for such license.   5.14   Trade Secrets. At any time,
Screenline has effectively protected as trade secrets any Know-How relating to
the Screenline Business against access by third parties. For the purposes of
this Agreement, “Know-How” means all information and data not present in the
public domain (held in whatever form, including, without limitation, information
comprised in or derived from formulae, designs, specifications, drawings,
component lists, manuals, instructions) relating to the business of an
undertaking (including, without limitation, procurement, research and
development, information technology, quality management, marketing, logistics,
sales and distribution and customer



--------------------------------------------------------------------------------



 



- 15 -

    relationship). No licenses or other rights of use for the Know-How have been
granted to third parties.   5.15   Inventions, Developments and Work Products.
Screenline has the unrestricted and exclusive rights to all inventions,
developments and other work products made by their directors, employees,
freelancers, service providers, contractors and other third parties (including
the third parties’ respective managing directors and employees) arising from any
activity for, or in the course of, the business of Screenline. In particular,
Screenline has exercised all rights under the German Act on Employee Inventions
(Arbeitnehmererfindungsgesetz) or similar legislation and fulfilled any
obligations under such legislation   5.16   Information Technology. Any computer
hardware, software, networks and other information technology used by or
required to carry on the business operations of Screenline (hereinafter referred
to as the “Information Technology”) to the extent and in the manner as
heretofore operated, is either owned by or validly leased or licensed to
Screenline. The Information Technology has the necessary capacity to fulfill the
requirements of the Screenline Business. There have been no interruptions,
outages or data loss in the respective business of Screenline which have had a
material adverse effect on the business, and there are no defects in the
Information Technology which are likely to have such effect. Screenline has
taken all measures customary for its business to prevent unauthorized access to
the Information Technology and/or impairment of the Information Technology by
computer viruses or similar programs. Screenline makes regularly and
sufficiently backup files of the software, data and databases and prevents such
software, data and databases from third parties’ access.   5.17   Real Property,
Office Lease. Screenline does not own any real property (Grundstücke),
including, without limitation, proprietary (Wohnungseigentum), and is not
entitled to any rights similar to real property (grundstiicksgleiche Rechte).
Screenline is authorized to use its office rooms under a legally valid and
enforceable lease agreement as attached hereto as Schedule 5.17 (“Lease”). All
obligations under the Lease have been fully, duly and timely performed and
complied with, and the Lease has not been cancelled, otherwise terminated or
materially amended or modified within the past twelve (12) months prior to the
Signing Date. In particular, the consummation of the transactions contemplated
herein will not give the counterparty to the Lease any right to terminate the
Lease. Screenline will be able to continue the use of its office rooms at least
for further three (3) years at terms not materially less favorable than those
under the current Lease.   5.18   Other fixed Assets. All fixed assets
(Anlagevermögen) reflected in the lists of assets attached hereto as
Schedule 5.18 are legally and beneficially owned and lawfully possessed by
Screenline. Such fixed assets are not charged or



--------------------------------------------------------------------------------



 



- 16 -

    otherwise encumbered with third party rights. Schedule 5.18 completely and
correctly lists all fixed assets legally and beneficially owned and lawfully
possessed by Screenline (including assets of low value and fully-depreciated
assets) as of Signing Date. These fixed assets described in Schedule 5.18 are in
sound condition for the purposes of operating and carrying on the Screenline
Business to the extent and in the manner as heretofore operated. With respect to
such fixed assets, all routine maintenance has been timely performed, and no
relating capital expenditure has been deferred.   5.19   Current Assets. All
current assets (Umlaufvermögen) reflected in the Financial Statements or
acquired since 1 January 2006 by Screenline are legally and beneficially owned
and lawfully possessed by Screenline unless sold in the ordinary course of
business. Such current assets are not charged or otherwise encumbered with third
party rights.   5.20   Inventory. The inventory (within the meaning of
Section 266 para. 2 lit. B I of the German Commercial Code) is in sound,
serviceable, processable and marketable condition and sufficient for the
purposes of operating and carrying on the Screenline Business to the extent and
in the manner as heretofore operated.   5.21   Receivables. The receivables
reflected in the Financial Statement 2005 will be fully collectible without any
further collection procedure within ninety (90) days from the Signing Date with
the exceptions of such receivables as listed in Schedule 5.21.   5.22  
Customers and Supply of Screenline Data. Schedule 5.22 contains a complete,
correct and not misleading list of all customers of Screenline, as of Signing
Date. There are no circumstances making it reasonably likely that any of said
customers will materially reduce the volume of its previous commercial activity
with Screenline. Within the past three years prior to the Signing Date there has
been no substantial change (apart from usual price changes) in the basis or
terms on which any such customer has been prepared to enter into agreements with
Screenline, and to PKay Krieg’s Best Knowledge no such change is expected.
Within the past three years prior to the Signing Date the supply of Screenline
Data has been constant and according to PKay Krieg’s Best Knowledge no such
change is expected.   5.23   Bank Accounts. Schedule 5.23 contains a complete
and correct list of all bank accounts of Screenline and its balances as of
Signing Date.   5.24   Insurances. Schedules 5.24(i) und (ii) contain a
complete, correct and not misleading list of all insurances taken out by, or for
the benefit of, Screenline, its assets, business operations, directors or
employees. Such insurances cover all risks required by law to be covered
(Pflichtversicherungen) as well as, on a usual scale, all risks usually covered
by companies engaged in similar business



--------------------------------------------------------------------------------



 



- 17 -

    as, and of a comparable size to, Screenline. All insurance contracts are
valid, subsisting and enforceable on part of Screenline, and there have not been
any material amendments or modifications to such insurance contracts within the
past twelve (12) months prior to the Signing Date. Both the respective policy
holder and the insurer have timely, duly and completely fulfilled all
obligations under the respective insurance policies.   5.25   Agreements.
Schedule 5.25 contains a complete and — with respect to all details included
therein — correct and not misleading list of all agreements (whether express or
implied and whether entered into in writing or orally, in each case as amended)
Screenline is party to and which have not yet been fully performed — including
any secondary, accessory, contingent or future obligations — by both parties to
such agreements. Each of the forenamed agreements is valid, legally binding and
enforceable and entered into at arm’s length terms. As of the Signing Date, none
of the agreements has been terminated or materially amended; in addition,
Screenline has not given or received any notice of ordinary or extraordinary
termination to or from any counterparty with respect to an agreement. Neither
Screenline nor any counterparty to any of the agreements has been within the
past three years prior to the Signing Date, or is currently, in breach of any
obligation under any such agreement. In particular, without limitation, neither
Screenline nor any counterparty is in default with any obligation under any such
agreement.   5.26   Directors. The director service agreement
(Geschäftsführeranstellungsvertrag) between PKay Krieg and Screenline was in
force in the form as attached hereto as Schedule 5.26(i) until 31 May 2006 and
no resolution for the amendment besides the resolution attached hereto as
Schedule 5.26(ii) or any other amendment to this agreement has been made or
agreed upon between PKay Krieg and Screenline. Besides a direct insurance
(Direktversicherung) of which the insurance certificate is attached hereto as
Schedule 5.26(iii) Screenline has not entered into any other agreements,
arrangements or commitments in favor or for the benefit of its director.   5.27
  Employees. Besides PKay Krieg, Screenline presently employs only two employees
of whom the employment contracts are attached hereto as Schedule 5.27(i). The
attached employment contracts are complete and correct, each in their current
version. Screenline has not employed any other persons besides the forenamed two
present employees and the employees as named in Schedule 5.27 (ii) and presently
does not employ any other persons, neither as full or part-time employees, as
free-lancers, as apprentices or in any other relationship with Screenline.
Besides a company pension scheme (Betriebliche Altersversorgung) for the benefit
of Franziska Backofen, attached hereto as Schedule 5.27(iii), Screenline has not
entered into any other company pension or retirement schemes or other similar
agreements commitments or arrangements in favor of or for the benefit of its
employees, besides the direct insurance for the benefit of PKay Krieg.
Screenline has in all material respects





--------------------------------------------------------------------------------



 



- 18 -
 
duly and timely fulfilled all payment and other obligations vis-à-vis their
respective employees including its director PKay Krieg and any other former
employee.

5.28   Powers of Attorney. No powers of attorney to sign or to represent
Screenline have been issued to persons, companies or third parties, and are
presently in force.   5.29   Taxes. All returns, statements, reports and forms
of Screenline with respect to Taxes (within the meaning of Section 7.1) have
been, or will be prior to or on the Signing Date, in accordance with all
Regulations, duly (in particular completely and correctly) prepared and duly and
timely filed. All information required to be supplied to any Tax Authority has
been prior to or on the Signing Date, duly and timely supplied. All Taxes due
and payable by Screenline on such returns or any other legal grounds prior to or
on the Signing Date have been timely and fully paid. There are no tax-related
investigations (suspending the expiration of the term for the tax assessment),
audits, actions, proceedings, claims or assessments pending, proposed or
threatened against or with respect to Screenline. Screenline has not received
any tax ruling or entered into any written and legally binding agreement or is
currently under negotiations to enter into any such agreement with any Tax
Authority which would affect the tax situation of Screenline in any period
ending after the Signing Date.   5.30   Public Grants. No public subsidies,
allowances, aids and other public grants, in particular, without limitation,
within the meaning of Article 87 of the EC Treaty (hereinafter collectively
referred to as the “Public Grants”) have been granted to Screenline. Screenline
has not claimed or received any payment under any suretyship granted by any
governmental or other public authority which may constitute Public Grants.  
5.31   Legal Proceedings. There are no judicial, arbitration or administrative
litigations or other proceedings initiated, pending, imminent or intended to
which Screenline is, directly or indirectly, a party or which may otherwise
result in an obligation or liability of (including, without limitation, a right
of recourse of any third party against) Screenline. Within the past five years
prior to the date of this Agreement, no proceedings have been finished. The
aforesaid shall apply mutatis mutandis to any judicial, arbitration or
administrative litigations or other proceedings against managing directors or
employees of Screenline arising from or in connection with their occupation with
Screenline.   5.32   Product Liability. Screenline has not manufactured, sold,
distributed or otherwise delivered for the use of third parties, any product or
service in a manner which could give rise to liabilities or other obligations
under product liability or warranty or other claims, and no such liabilities or
other obligations exist. No third party has asserted any claim against
Screenline based on product liability, warranty or any other legal cause arising
from or in connection with



--------------------------------------------------------------------------------



 



- 19 -

the manufacturing, sale, distribution or other delivery of any product or
service by Screenline.

5.33   Licenses, Concessions and Permits. The operation of Screenline’s business
does not require any license, concession or permit of any kind pursuant to the
applicable statutory regulations.

5.34   Non-Competition. Screenline is not subject to any non-competition clause
or any other restriction of competition, whether contractually or otherwise.

5.35   Compliance with Regulations. Screenline is, and has always been,
conducted in full compliance with all applicable Regulations (including with
respect to environmental protection, product safety and occupational health and
safety). Neither the present business operations of Screenline nor any product
or service manufactured, sold, distributed or delivered by them contravene or
violate any applicable Regulations.

5.36   Conduct of Business. From beginning of current fiscal year through the
Signing Date and until the Effective Date, the business operations of Screenline
have been and will be conducted exclusively in the ordinary course of business,
with the standard of care of a prudent merchant and consistent with prior
practice. In particular, without limitation, Screenline has not

  (1)   incurred any obligation or liability, absolute, accrued, to be accrued,
contingent or otherwise, whether due or to become due, exceeding the amount of
EUR 10,000.00 in the individual case, except for the obligations or liabilities
listed in Schedule 5.36(1);     (2)   mortgaged, pledged, transferred or
assigned for security purposes or subjected to liens, charges or any other
encumbrances any of its tangible or intangible assets - whether to be shown in
the balance sheet or not (bilanzierungsfähig) -, in each case except as in
accordance with the ordinary course of business and consistent with its prior
practice;     (3)   sold, transferred, agreed to transfer, leased to others or
otherwise disposed of any of its tangible or intangible assets — whether to be
shown in the balance sheet or not -, except for the assets listed in
Schedule 5.36(3);     (4)   had any material change in its relations with third
parties including its employees, customers, suppliers or any governmental
authorities or other public bodies;     (5)   made any change in the rate of
salaries, bonuses or other incentives payable to, or paid or agreed or promised
to pay, conditionally or otherwise, any bonus, extra compensation, pension or
severance pay to, any managing director or employee of Screenline, except for
(i) a salary increase made to



--------------------------------------------------------------------------------



 



- 20 -

      Franziska Backofen in March 2006 in the maximum amount of € 100.00 per
month, and (ii) the exchange of the employment agreement of PKay Krieg as
described in Section 14.2.     (6)   increased or reduced its respective share
capital or issued, sold, transferred or agreed to issue, sell or transfer any
shares or other securities, or issued, granted or sold, or agreed to issue,
grant or sell, any options, rights or warrants with respect thereto;     (7)  
made or agreed to make, any capital expenditures;     (8)   entered into
Transactions other than in the ordinary course of business.

5.37   Brokerage etc. Screenline is not under any obligation to pay any
brokerage, finder’s fee, commission, advisors’ fee, bonus, extra compensation,
severance payment or other incentive to any third party (including, without
limitation, managing directors and employees of Screenline) in relation to the
execution or consummation of the Agreement.

5.38   Accuracy of Information. All information supplied to Hollywood Media and
its advisors by PKay Krieg or Screenline or any advisor of Screenline to Signing
Date is complete, correct and not misleading. Any facts relating to Screenline
and its business operations, which a prudent merchant would in his reasonable
judgment consider important in order to be able to properly evaluate the chances
and risks involved in the acquisition of Screenline’s shares, have been fully
disclosed to Hollywood Media and its advisors. At the Signing Date, there are no
material facts or circumstances which in the future could have a materially
adverse effect on Screenline or its business operations, except for general
developments of the economy or the market situation, and which are not disclosed
in this Agreement.

6.     Remedies   6.1     Restitution in Kind; Damages.

6.1.1   If and to the extent any of the Guaranties set forth in Section 5 is
incomplete, incorrect or misleading, PKay Krieg shall put Hollywood Media and/or
(in Hollywood Media’s absolute discretion) Screenline within a period of 30
Business Days of written notice by Hollywood Media of such breach of Guaranty in
such position as Hollywood Media or Screenline (as the case may be) would have
been in had the Guaranty given by PKay Krieg been complete, correct and not
misleading (restitution in kind; Naturalrestitution). To the extent that such
breach of Guaranty consists in the existence of a liability, Hollywood Media’s
right to demand restitution in kind shall include the right to demand a full
indemnity with respect to such Guaranty.



--------------------------------------------------------------------------------



 



- 21 -



6.1.2   If restitution in kind as contemplated in Section 6.1.1 is impossible,
or insufficient to fully compensate Hollywood Media, PKay Krieg shall pay
monetary damages (Schadenersatz in Geld) to Hollywood Media (and/or, in the
Hollywood Media’s absolute discretion, to Screenline). If restitution in kind is
fully impossible, such monetary damages shall substitute the restitution in
kind; otherwise, monetary damages may be claimed by Hollywood Media in addition
to restitution in kind.

6.1.3   If and to the extent that PKay Krieg fails to provide restitution in
kind within the period set forth in Section 6.1.1, Hollywood Media shall, in its
absolute discretion, in whole or in part and in lieu of its right to demand
restitution in kind, have the right to demand that PKay Krieg shall pay monetary
damages to Hollywood Media (and/or, in Hollywood Media’s absolute discretion, to
Screenline) in such amount as would be necessary to effect the restitution in
kind. Until PKay Krieg has fully performed, Hollywood Media may freely modify
its claim.

6.1.4   Any claims of Hollywood Media under this Section 6 are heretofore and
hereinafter collectively referred to as “Guaranty Claims”, and each of them as a
“Guaranty Claim”.

6.2   Exclusion of further Remedies       PKay Krieg and Hollywood Media agree
that the Guaranty Claims under this Agreement supersede and replace any
statutory buyer’s rights, warranties or guaranties under applicable law, and
that the remedies for breach of Guaranties provided for by this Agreement shall
be the exclusive remedies available to Hollywood Media or Screenline, as the
case may be. Any claims resulting from statutory buyer’s rights, warranties or
guaranties are herewith excluded to the extent permitted by law.   6.3   “PKay
Krieg’s Best Knowledge”   6.3.1   For the purposes of this Agreement, any fact
or circumstance shall be deemed to exist to the “PKay Krieg’s Best Knowledge”
whenever a Relevant Person is, was or could have been consciously aware (Kennen
oder Kennenmüssen) of such fact or circumstance, including any fact or
circumstance the knowledge of which is attributable to PKay Krieg or Screenline
under general rules. For the purposes of this Section 6.3, “Relevant Persons”
shall include any individual who acts or has acted for PKay Krieg or Screenline
in an advisory function in connection with the preparation, negotiation or
execution of this Agreement or the transactions contemplated herein (including,
without limitation, any attorneys-at-law and tax advisors).

6.3.2   To be “consciously aware” (Kennenmüssen) of facts or circumstances
within the meaning of Section 6.3.1 sentence 1 above shall particularly include
(but is



--------------------------------------------------------------------------------



 



- 22 -



not limited to) facts or circumstances the respective Relevant Persons would
have been aware of if they had thoroughly and diligently selected, instructed or
interrogated their staff members, or if any documents, files or records (whether
printed, electronic or otherwise) the Relevant Persons had access to in the
ordinary fulfillment of their duties were or are available in which such fact or
circumstance is or was specifically referred to.

6.4   No Double Relief       All remedies, including the claim for specific
performance under this Agreement, shall be cumulative and not alternative,
except as expressly agreed to the contrary between the PKay Krieg and Hollywood
Media.   6.5   No Quality Guaranties       In the unlikely event that (i) the
provisions of Section 5 are, contrary to the intention and explicit
understanding of PKay Krieg and Hollywood Media, regarded and construed as
quality guaranties concerning the object of the purchase within the meaning of
Sections 443, 444 of the German Civil Code by a competent court or arbitration
tribunal, and (ii) the limitations of PKay Krieg’s liability contained in
Section 6 are regarded, wholly or partially, as contravening Section 444 of the
German Civil Code, and (iii) therefore PKay Krieg is refused to invoke and rely
on the limitations of PKay Krieg’s liability contained in Section 6, Hollywood
Media, having consulted with its counsel, hereby waives the right to assert
claims going beyond the limitations of PKay Krieg’s liability provided for
herein. PKay Krieg accepts such waiver.   7.   Indemnity   7.1   Definitions    
  For the purposes of this Agreement, “Tax”/“Taxes” shall mean any taxes within
the meaning of Section 3 paras. 1 through 3 of the German Tax Code
(Abgabenordnung), charges, duties and levies of any kind including social
security contributions and other public law dues and public impositions of any
kind imposed by any governmental authority or other public body competent for
the imposition of any such Tax (heretofore and hereinafter referred to as the
“Tax Authority”) or owed due to Regulations. For the purposes of this Agreement,
Taxes shall further include any payments made as party liable for Taxes and
payments to any other party pursuant to a tax sharing or indemnity arrangement,
as well as any interest and any penalties, additions to tax or additional
amounts under applicable law or imposed by a Tax Authority.   7.2  
Indemnification



--------------------------------------------------------------------------------



 



- 23 -



  PKay Krieg shall indemnify and hold harmless Hollywood Media and/or, at the
Hollywood Media’s discretion, Screenline from and against     (l) any Taxes
unpaid which have been or will be imposed on Screenline attributable based on an
“as-if assessment” to the period up to and including or resulting from action
taken on or prior to Effective Date;     (2) any Taxes that will be imposed on
Screenline caused by or connected with the purchase and sale of a Lexus IS250
Limousine on 24 February 2006 pursuant to the agreements as attached to this
Agreement as Schedule 5.36(1);     (3) any liability arising from or in
connection with any breach of any Guaranty contained in Section 5.29 above.

7.3   Accruals       Any accrual made for Taxes of Screenline in the Financial
Statement 2005 may be set and credited against any claim by Hollywood Media
under Section 7.2 above provided that such accrual was specifically made for the
Tax of Screenline giving rise to such claim.   7.4   Tax Benefit       If any
circumstance or event giving rise to a claim under Section 7.2 (1) has given
rise to a reduction of any Tax liability on part of Screenline by means of a
refund, set-off or reduction of Taxes (hereinafter referred to as the “Tax
Benefit”), and if such Tax Benefit would not otherwise have arisen, neither by
taking into account any other potential Tax Benefit including any Tax Benefit
derived from subsequent assessment periods, the following shall apply: the
amount by which such Tax liability which would otherwise have arisen, is reduced
(hereinafter referred to as the “Relevant Amount”) shall first be set off
against any payment then due on a claim under Section 7.2 (1) and, secondly, to
the extent that the Relevant Amount is not already exhausted, against payments
to become due in the future on a claim under Section 7.2 (1).   7.5   Exclusion
of PKay Krieg’s Liability       PKay Krieg shall not be liable for any Taxes
attributable to periods ending prior to or on the Effective Date resulting from
any change in the accounting and taxation practices made by Screenline
(including methods of submitting taxation returns) introduced after the
Effective Date, except if required under mandatory law or by applicable
generally accepted accounting principles.



--------------------------------------------------------------------------------



 



- 24 -

7.6   Additional Profit and Loss       Notwithstanding the provisions set forth
in Section 7.2, any additional profit and loss allocations resulting from any
tax audit relating to periods ending prior to or on the Effective Date shall not
increase or reduce the Consideration as of Section 4 and shall not entitle PKay
Krieg to any additional profit distribution.   7.7   Other Indemnity      
Furthermore, PKay Krieg shall indemnify and hold harmless Screenline and
Hollywood Media from and against any and all liabilities or obligations of any
nature (whether accrued, absolute, contingent, unasserted, inherited or
otherwise) incurred or resulting from occurrences prior to the Effective Date,
unless those liabilities or obligations (i) were disclosed, reflected or
reserved against in the Financial Statements or (ii) disclosed in Schedule 5.11.
  8.   Expiration of Claims/ Limitation of Claims   8.1   Time Limits       All
claims of Hollywood Media arising under this Agreement shall be time-barred
thirty-six (36) months after the Effective Date. Exempted here from are:

  8.1.1   All claims of Hollywood Media arising under Section 7.2 (Tax
Indemnity) which shall be time barred twelve (12) months after the date of the
final, non-appealable assessment concerning the respective Tax;     8.1.2   all
claims of Hollywood Media in respect of liabilities arising from a breach in
respect of Sections 5.1 and 5.2 which shall be time barred on the tenth (10th)
anniversary of the Effective Date;     8.1.3   all claims of Hollywood Media
arising as a result of willful or intentional breaches of PKay Krieg’s
obligations under this Agreement which shall be time barred in accordance with
the statutory rules in Sections 195, 199 German Civil Code, if not any longer
limitation period arises from subsections 8.1.1 and 8.1.2;

     (herein collectively “Time Limitations”).

8.2   Suspension



--------------------------------------------------------------------------------



 



- 25 -

    The expiry period for any claims of Hollywood Media under this Agreement
shall be suspended (gehemmt) pursuant to Section 209 German Civil Code as soon
as Hollywood Media has notified PKay Krieg in writing that it intends to bring a
claim against PKay Krieg. Such suspension shall expire six months from receipt
of such notification by PKay Krieg unless Hollywood Media commences judicial
proceedings against PKay Krieg within such period. Any statutory provisions
concerning the suspension of claims shall remain unaffected.   8.3   Knowledge
of Purchaser       The provisions of, and legal principles contained in,
Sections 442 of the German Civil Code and 377 of the German Commercial Code
shall not apply.   D.   SELLER’S COVENANTS   9.   No Deviation from the Ordinary
Course of Business       From Signing Date until Effective Date, PKay Krieg
shall procure that Screenline operates its business only in the ordinary course
of business, with the standard of care of a prudent merchant and consistent with
prior practice and not to deviate from such ordinary course of business.   10.  
Liabilities vis-à-vis Screenline   10.1   PKay Krieg shall fulfill and discharge
any liabilities vis-à-vis Screenline existing as of the Effective Date
irrespective of their due date, in particular but not limited to her liability
to pay interests for a shareholders loan to Screenline in the amount of EUR
2,284.00, at the latest on or prior to the Effective Date.   10.2   Also Karl
Krieg shall fulfill and discharge any liabilities vis-à-vis Screenline existing
as of the Effective Date irrespective of their due date at the latest on or
prior to the Effective Date.   11.   Transition of Business       PKay Krieg
covenants that Screenline and the Screenline Business are duly transferred over
to the Hollywood Media on request of Hollywood Media following the Effective
Date, in particular, without limitation, that any information necessary for
Hollywood Media is available in order to effect a seamless transition of the
Screenline Business.   12.   Damages       PKay Krieg shall — irrespective of
any fault on her part (verschuldensunabhängig) — indemnify and hold harmless
Hollywood Media



--------------------------------------------------------------------------------



 



- 26 -

    and/or, at Hollywood Media’s absolute discretion, Screenline, from and
against any and all losses arising out of or in connection with a breach of any
of the covenants set forth in this Section D.   E.   NON-COMPETITION, DIRECTOR
SERVICE AGREEMENT   13.   Non-Competition Clause   13.1   PKay Krieg shall, for
a period of three (3) years from the Effective Date, in any area in which
Screenline currently conducts business, not engage in any activity which would,
directly or indirectly, compete with or result in competition with such present
business operations. PKay Krieg shall not establish or acquire, or acquire
shares in, any business or business entity which would, directly or indirectly,
compete with the business operations of Screenline. It is understood, however,
that PKay Krieg shall be entitled to acquire (i) shares in Hollywood Media and
(ii) up to 5 % of the share capital of any corporation listed on a stock
exchange, provided that PKay Krieg is excluded from any control over the
management of such listed corporation.   13.2   In case of a breach of the
covenants set forth in Section 13.1 Hollywood Media may request that PKay Krieg
refrains from any such future breaches. In addition, PKay Krieg shall, upon
request by Hollywood Media, put Hollywood Media (and/or, in Hollywood Media’s
absolute discretion, Screenline) in such position it would be in had the
transaction violating such covenants been undertaken for Hollywood Media’s
account. In particular, without limitation, any benefits and advantages on part
of PKay Krieg taken of the breach of such covenants shall be released and
refunded. The claiming of further damages for any losses incurred by Hollywood
Media and/or any other company affiliated to Hollywood Media (within the meaning
of Section 15 of the German Stock Corporation Act) due to actions prohibited by
the aforesaid covenants shall remain unaffected.   14.   Cooperation, Director
Service Agreement   14.1   PKay Krieg and Hollywood Media shall cooperate with
each other for a reasonable period after the Effective Date to ensure the
orderly transition of Screenline’s business to Hollywood Media and to minimize
any disruption to the business of Screenline and PKay Krieg shall use her best
efforts to execute and deliver or procure to be done, executed and delivered all
such further acts, deeds, documents, instruments of conveyance, assignment and
transfer and things as may be reasonably necessary to implement the terms of
this Agreement.   14.2   PKay Krieg is obliged to remain as managing director
(Geschäftsführer) of Screenline at least until 31 May 2009 and has entered prior
to Signing Date into the director service agreement (Employment Agreement) with
Screenline as set



--------------------------------------------------------------------------------



 



- 27 -
forth in Schedule 14.2(1). This new director service agreement fully and without
the right of any compensation of whatsoever, replaced the existing director
service agreement of PKay Krieg with Screenline as of 1 June 2006. Furthermore,
PKay Krieg as sole shareholder of Screenline resolved by shareholders’
resolution as of 7 June 2006 prior to the signing of this Agreement and as
attached as Schedule 14.2(ii) on the following: (i) Waiver of her exemption as
managing director from the restrictions of Section 181 German Civil Code (BGB),
(ii) affirmation of her right as managing director to represent Screenline
solely, (iii) Schedule of Responsibilities (Geschäftsordnung) for PKay Krieg
stating all her acts as managing director that require prior approval of the
shareholders’ meeting and (iv) the appointment of Rafi Gordon as further
managing director of Screenline with the right to represent Screenline solely
and not exempted from the restrictions of Section 181 German Civil Code (BGB).

14.3   PKay Krieg guarantees and warrants that — as long as she remains
shareholder of Screenline — she will neither resolve by shareholders’ resolution
on anything contravening the forgoing resolutions nor on their modification,
overruling or rescission and that she will not perform any acts as listed in the
Schedule of Responsibilities without prior written approval of Hollywood Media.
  F.   ANNOUNCEMENTS, NOTICES, GOVERNING LAW   15.   Restriction of
Announcements       PKay Krieg and Karl Krieg undertake that they will not make
an announcement or disclosure of information in connection with this Agreement
unless required by applicable mandatory law or unless Hollywood Media hereto has
given its respective consent to such announcement or disclosure, including the
form of such announcement or disclosure, which consents may not be unreasonably
withheld and may be subject to conditions. If and to the extent any announcement
or disclosure of information regarding the subject matter of this Agreement is
to be made under applicable mandatory laws PKay Krieg and Karl Krieg shall not
disclose any such information without prior consultation with Hollywood Media.  
16.   Notices       All notices and other communications hereunder shall be made
in writing and shall be delivered or sent by registered mail or courier to the
addresses below or to such other addresses which may be specified by any Party
to the other Parties in the future in writing:       If to PKay Krieg:



--------------------------------------------------------------------------------



 



- 28 -



     Lausitzer Weg 12,
     23617 Stockelsdorf,
     Germany
     If to Karl Krieg:
     Lausitzer Weg 12,
     23617 Stockelsdorf,
     Germany
     If to Hollywood Media:
     2255 Glades Road, Suite 221A
     Boca Raton, Florida 33431 USA
     Attention: Legal Department
     with each a copy to:
     Dr. Ulf Renzenbrink and Dr. Kristian J. Heiser
     Renzenbrink Raschke von Knobelsdorff Heiser
     Wexstrasse 16
     20355 Hamburg

17.   Governing Law/Jurisdiction   17.1   This Agreement shall be governed by,
and be construed in accordance with, the laws of the Federal Republic of
Germany, except if the applicability of other law is mandatory.   17.2   The
courts in Hamburg, Germany, shall have jurisdiction.   G.   MISCELLANEOUS   18.
  Costs       All expenses, costs, fees and charges in connection with the
transactions contemplated under this Agreement including without limitation,
legal services, shall be borne by the Party commissioning the respective costs,
fees and charges. All notarial fees incurred with the notarization of this
Agreement as well as all official fees charged by the cartel authorities in
connection with the merger clearances required under this Agreement shall be
borne by PKay Krieg and Hollywood Media in equal amounts. Sections 4.2 and 4.3
remain unaffected.



--------------------------------------------------------------------------------



 



- 29 -



19.   Schedules       All Schedules to this Agreement or the Reference Deed,
respectively, constitute an integral part of this Agreement.   20.   Entire
Agreement       This Agreement and the Schedules referred to under Section 19
above comprise the entire agreement between the Parties concerning the subject
matter hereof and supersede and replace all oral and written declarations of
intention made by the Parties in connection with the contractual negotiations.
Changes or amendments to this Agreement (including this Section 20) must be made
in writing by the Parties or in any other legally required form, if so required.
  21.   Assignment       No Party shall be entitled to assign any rights or
claims under this Agreement without the written consent of the other Parties.
Hollywood Media, however, may transfer or assign this Agreement or any rights or
obligations hereunder to any of its affiliated companies within the meaning of
Section 15 et seq. of the German Stock Corporation Act. In the event of such
transfer or assignment, Hollywood Media hereby guarantees the performance of the
obligation of the transferee or assignee under this Agreement.   22.   Interests
      Interest payable under any provision of this Agreement shall be calculated
on the basis of actual days elapsed divided by 360.   23.   Business days      
Business days (Werktage) (including, for the avoidance of doubt, Saturdays) and
banking days (Bankarbeitstage) shall be those prevailing in Frankfurt am Main.  
24.   Third Party Rights       This Agreement shall not grant any rights to, and
is not intended to operate for, the benefit of third parties unless otherwise
explicitly provided for herein.   25.   Headings       In this Agreement the
headings are inserted for convenience only and shall not affect the
interpretation of this Agreement. English shall be the authoritative language
for this Agreement, provided, however, that where a German term has been
inserted in quotation marks and/or italics in this Agreement it alone (and



--------------------------------------------------------------------------------



 



- 30 -

    not the English term to which it relates) shall be authoritative for the
purpose of the interpretation of the relevant English term in this Agreement.

26.   Severability       In the event that one or more provisions of this
Agreement shall, or shall be deemed to, be invalid or unenforceable, the
validity and enforceability of the other provisions of this Agreement shall not
be effected thereby. In such case, the Parties hereto agree to recognize and
give effect to such valid and enforceable provision or provisions which
correspond as closely as possible with the commercial intent of the Parties. The
same shall apply in the event that the Agreement contains any gaps
(Vertragslücken).       The persons appearing referred to the reference deed
dated 7 June 2006 (roll of deeds no. 726/2006, notary Dr. Matthias Kleiser,
Hamburg — heretofore and hereinafter referred to as the “Reference Deed”) and
declared that they know the content thereof including the schedules. The
original of the Reference Deed was present during notarization of this record.
The persons appearing waived their right to have the Reference Deed read aloud
and to have a copy thereof attached to this record. Hollywood Media herewith
ratifies all declarations made by Ms. Madlen Maiwald in the Reference Deed.    
  PKay Krieg, Karl Krieg and Hollywood Media agree that the schedules to the
Reference Deed are the Schedules mentioned in this Agreement, with exception of
schedule 5.11 to the Reference Deed with shall be superseded by Schedule 5.11 to
this Deed.       This record including Schedule 5.11 was read aloud to the
persons appearing by the notary, was approved by the persons appearing and
signed by them as follows:

     
/s/ Paula Kathryn
  [ILLEGIBLE]
/s/ Maracin-Krieg
   
 
   
[ILLEGIBLE]
   

/s/ Matthias Kleiser


NOTARY
[SEAL]

